Citation Nr: 1603980	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  10-35 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service connected right hallux valgus and degenerative arthritis of the right first metatarsophalangeal joint, status post bunionectomy, decompression of the deep peroneal nerve, and neurectomy.  

2.  Entitlement to an extraschedular evaluation for service connected right hallux valgus and degenerative arthritis of the right first metatarsophalangeal joint, status post bunionectomy, decompression of the deep peroneal nerve, and neurectomy.  

3.  Entitlement to service connection for right shin splints.  

4.  Entitlement to service connection for a gynecological condition characterized by dysmenorrhea and menorrhagia, claimed as pelvic pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction is currently with the RO in Chicago, Illinois.  

The Veteran requested a videoconference hearing before a member of the Board, but withdrew her request in October 2015.

The issues of entitlement to service connection for a gynecological condition and entitlement to an extraschedular evaluation for service connected right hallux valgus and degenerative arthritis of the right first metatarsophalangeal joint, status post bunionectomy, decompression of the deep peroneal nerve, and neurectomy are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is currently awarded the maximum schedular evaluation for right hallux valgus.

2.  The Veteran has been diagnosed with mild, incomplete paralysis of the right deep peroneal nerve and degenerative arthritis of the first metatarsophalangeal joint secondary to his service connected right hallux valgus.

3.  The Veteran has right shin splints.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for service connected right hallux valgus and degenerative arthritis of the right first metatarsophalangeal joint, status post bunionectomy, decompression of the deep peroneal nerve, and neurectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5280 (2015). 
 
2.  The criteria for entitlement to a compensable disability evaluation for incomplete paralysis of the deep peroneal nerve or degenerative arthritis of the right first metatarsal phalangeal joint have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5003, 4.124a, Diagnostic Code 8523 (2015). 

2.  Entitlement to service connection for right shin splints have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder, including all virtual records.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2015).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2015).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

The Veteran is seeking entitlement to a disability evaluation in excess of 10 percent for her service connected right hallux valgus and degenerative arthritis of the right first metatarsophalangeal joint, status post bunionectomy, decompression of the deep peroneal nerve, and neurectomy.

The Veteran was granted entitlement to service connection for right hallux valgus effective September 23, 2007 and has been continuously rated as 10 percent disabling for the entire period on appeal with the exception of a temporary total evaluation from November 23, 2009 through January 1, 2010, which the Veteran has not appealed.  

Diagnostic Code 5280 provides only for a 10 percent rating for severe unilateral hallux valgus, if equivalent to amputation of the great toe; or, due to an operation with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  The Board notes that the Veteran has already been afforded the maximum schedular rating for her right hallux valgus under this diagnostic code for the entire period on appeal.

In addition to Diagnostic Code 5280, the Board has considered whether evaluation of her disability under any alternative diagnostic code for evaluating musculoskeletal disability would provide a basis for higher rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276 to 5284. 

The Veteran has not been diagnosed with flat foot, weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, or malunion of the tarsal or metatarsal bones.  As such, Diagnostic Codes 5276, 5277, 5278, 5279,5281, 5282, and 5283 are not for application.

Diagnostic Code 5284 [foot injuries, other] is, in essence, a "catch-all" provision which is intended to cover a variety of foot disabilities.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  Thus, in addition to Diagnostic Code 5280, the Board will also consider rating the Veteran's service-connected hallux valgus under Diagnostic Code 5284, which provides for a 30 percent rating for severe disability, a 20 percent rating for moderately severe disability, and a 10 percent rating for moderate disability.  The Note following these criteria indicates that disability with actual loss of use of the foot should be rated 40 percent disabling. 

The words "moderate," "moderately severe" and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).

VA's General Counsel has issued a precedential opinion advising that Diagnostic Code 5284 contemplates such miscellaneous injuries as "trauma to the foot involving the forefoot and toes, the talus and midfoot, and the os calcis and heel cord," as well as "[f]ractures and dislocations [that] may limit motion in the subtalar, midtarsal, and metatarsophalangeal joints."  See VAOPGCPREC 9-98 (citing 2 Disorders of the Foot 1449-1542 (Melvin H. Jahss ed., 1982); C. DeLee, Fractures and dislocations of the foot, in 2 Surgery of the Foot 592 (Roger A. Mann ed., 5th ed. 1986)).  While the injuries listed in the General Counsel Opinion do not expressly include hallux valgus, there is nothing in the criteria of Diagnostic Code 5284 that precludes consideration of that particular disorder.  Nevertheless, the Board reasons that the Veteran's hallux valgus symptoms, standing alone, do not support an evaluation under Diagnostic Code 5284 beyond that which is warranted under Diagnostic Code 5280.  Indeed, the assignment of such a higher rating would render the latter code essentially superfluous as its underlying criteria would be wholly duplicated within Diagnostic Code 5284. 

However, the Veteran has also been diagnosed with degenerative joint disease in the right first metatarsal phalangeal joint, which a March 2015 VA examiner concluded was likely secondary to the Veteran's hallux valgus.  In the absence of limitation of motion, degenerative arthritis is rated at 10 percent with X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A higher, 20 percent rating, is assigned for degenerative arthritis with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).  Here, however, the Veteran's hallux valgus is not rated by limitation of motion and has not been shown to involve multiple joints of the right foot.  As such, the provisions of Diagnostic Code 5003 do not provide for a higher rating for the hallux valgus disability of the Veteran's right foot.

Finally, the Board notes that the Veteran has also been diagnosed with mild incomplete paralysis of the right deep peroneal (anterior tibial) nerve, which the March 2015 VA examiner also concluded was at least a likely as not secondary to the Veteran's service connected right hallux valgus.  

Paralysis of the anterior tibial (deep peroneal) nerve is rated under Diagnostic Code 8523.  Under Diagnostic Code 8523, a 0 percent disability rating is warranted for mild incomplete paralysis of the deep peroneal nerve.  A 10 percent disability rating is warranted for moderate incomplete paralysis of the deep peroneal nerve.  A 20 percent disability rating is warranted for severe incomplete paralysis of the deep peroneal nerve.  A maximum 30 percent disability rating is warranted for complete paralysis of the deep peroneal nerve evidenced by loss of dorsal foot flexion.  38 C.F.R. § 4.124a (2015).  

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

A March 2015 VA examination noted that the Veteran's right deep peroneal nerve condition caused moderate, intermittent pain and mild numbness.  Decreased sensation to light touch in the right foot first interdigital space (lateral aspect
of big toe, web, and medial aspect of 2nd digit) was observed.  The Veteran had normal strength on ankle plantar flexion and dorsiflexion, and no muscle atrophy or trophic changes.  Gait was normal.  The examiner stated that the Veteran's continued right foot pain may in part be due to regrowth and compression of right deep peroneal nerve.  

Based on the above evidence, the Board finds that the Veteran's incomplete paralysis of the deep peroneal nerve is best characterized as mild based on the findings of the March 2015 VA examiner that the Veteran's condition is "mild" and as the Veteran's symptoms are wholly sensory in nature.  Accordingly, under Diagnostic Code 8523, a non-compensable evaluation is assigned.  

For all the above reasons, the Board finds that a schedular evaluation in excess of 10 percent for the Veteran's service connected right hallux valgus and degenerative arthritis of the right first metatarsophalangeal joint, status post bunionectomy, decompression of the deep peroneal nerve, and neurectomy.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  Entitlement to an extraschedular evaluation will be addressed in the remand portion of this opinion.  

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

The Veteran is seeking entitlement to service connection for right shin splints.  

Service treatment records show that the Veteran was treated for bilateral shin splints in December 2003 and a muscle strain of the leg after long immobilization in June 2006.  However, a July 2007 VA examination found no abnormality of the Veteran's lower legs and her post-service VA treatment records are negative for a diagnosis of shin splints.  Nevertheless, in statements to VA, the Veteran has complained of intermittent pain in her right lower leg and shin and the record reflects that the Veteran has received medical training.  Accordingly, the Veteran must be considered competent to diagnose herself.  

While the absence of any independent medical evidence that the Veteran has been diagnosed with or treated for shin splints post-service weighs against her claim, in light of the Veteran's medical training, the Board finds that evidence is at least in equipoise regarding whether the Veteran had right shin splints at some point during the period on appeal.  Accordingly, entitlement to service connection is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to a disability evaluation in excess of 10 percent for service connected right hallux valgus and degenerative arthritis of the right first metatarsophalangeal joint, status post bunionectomy, decompression of the deep peroneal nerve, and neurectomy is denied. 

Entitlement to service connection for right shin splints is granted.


REMAND

The Veteran is also seeking entitlement to service connection for a gynecological condition, claimed as pelvic pain.  While the Veteran has a history of complaints of and treatment for dysmenorrhea (painful menstruation) and menorrhagia (heavy menstrual bleeding), the record does not reflect a diagnosis of a current gynecological disorder.  Service treatment records show that the Veteran was suspected of having endometriosis based on her clinical presentation, but a January 2005 laparoscopy did not confirm this.  However, the Veteran has reported receiving treatment from Highland Women's Care in Freeport, Illinois, and it does not appear that the RO made any attempt to obtain these private medical records.  

Additionally, on remand, the Veteran's claim for a higher disability evaluation for service connected right hallux valgus and degenerative arthritis of the right first metatarsophalangeal joint, status post bunionectomy, decompression of the deep peroneal nerve, and neurectomy should be referred for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

In the instant case, the Veteran has complained that her right hallux valgus causes her great pain, interferes with her ability to bear weight, and has caused her to miss a lot of work.  See, e.g., VA Form 9 (March 22, 2010).  The Board finds that there is at least a question as to whether the Veteran's current schedular evaluation contemplates the extent or severity of her reported symptoms.  Accordingly, the matter is referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Id.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain all available medical records for the Veteran from Highland Women's Care in Freeport, Illinois.  The RO should document its attempts to obtain these records.  

2. Associate any current VA outpatient treatment records with the Veteran's claims folder.  

3. Refer the issue of entitlement to a higher disability evaluation for service connected right hallux valgus to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


